DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-18, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
As amended, claim 1 recites “an isolation layer including silicon oxide disposed on the substrate” in line 3, and “wherein the first fin structure extends continuously outward from the isolation layer” in line 5. Applicant has no support for such limitations in the originally filed disclosure. Applicant discloses the fin structure is a semiconductor (e.g. 212 or 214 in fig. 2F), while silicon oxide is an insulating layer. As such the fin structure and the isolation layer are completely different structures with completely different materials and the fin structure cannot extends continuously outward from the isolation layer.
Claims 2-13 and 23 are rejected on the same ground as claim 1.
Similarly, claim 15 recites “an isolation layer that includes silicon oxide” in line 8, and “each one of the set of series connected fin structure extends continuously outward from the isolation layer” in lines 9-10. Applicant has no support for such limitations in the originally filed disclosure. Applicant discloses the fin structure is a semiconductor (e.g. 212 or 214 in fig. 2F), while silicon oxide is an insulating layer. As such the fin structure and the isolation layer are completely different structures with completely different materials and the fin structure cannot extends continuously outward from the isolation layer.
Claims 16-18 are rejected on the same ground as claim 15.
Similarly, claim 21 recites “an isolation layer including silicon oxide and disposed on the substrate” in line 3, “the first fin structure extends continuously outward from the isolation layer” in lines 7-8, and “the second fin structure extends continuously outward from the isolation layer” in lines 16-17. Applicant has no support for such limitations in the originally filed disclosure. Applicant discloses the fin structure is a semiconductor (e.g. 212 or 214 in fig. 2F), while silicon 
Claim 22 is rejected on the same ground as claim 21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, independent claims 1, 2, 15 and 21 recite “the first fin structure extends continuously outward from the isolation layer” in line 5 of claim 1, “the second fin structure extends continuously outward from the isolation layer” in lines 3-4 of claim 2, “each one of the set of series-connected fin structure extends continuously outward from the isolation layer in lines 9-10 of claim 15, and “the first fin structure extends continuously outward from the isolation layer” in lines 7-8, and “the second fin structure extends continuously outward from the 
Claims 2-13, 16-18 and 22-23 are rejected on the same ground as claims 1, 15 and 21.
As newly added, claim 23 depends on claims 1-2 and recites “a connecting layer” in line 4, while claim 1 recites “a first connecting layer” in line 13, “a second connecting layer” in line 14, and claim 2 recites “a third connecting layer” in line 11. It is unclear if “a connecting layer” recited in claim 23 is different from or the same as the connecting layers recited in claims 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fornara et al. (US 2013/0015549) in view of Kim et al. (US 2008/0124893).
Regarding claims 1-2, Fornara et al. discloses a thermoelectric device comprising:
a substrate (SB, figs. 1, 3, and 13);
an isolation layer (RIS, figs. 3 and 13) including silicon oxide ([0063], [0095-0096]) and disposed on the substrate (SB, see figs. 3 and 13);
a thermocouple (ENS) comprising:
a first fin structure (RSN only or RSP only, see fig. 3) disposed on the substrate (SB), extending continuously outward from the substrate (SB) and being surrounded by the insolation layer (RIS, see fig. 3), wherein the first  fin structure is formed of only one type of a p-type semiconductor (e.g. RSP) or n-type semiconductor (e.g. RSN, see fig. 3);
a second fin structure disposed on the substrate (RSP only or RSN only, respectively, see fig. 3), extending continuously outward from the substrate (SB) and being surrounded by the isolation layer (RIS, see fig. 3), wherein the second fin structure is formed of only one of a p-type 
a first connecting layer disposed on a first end of the first fin structure (see annotated fig. 13 below, also see V and PM in fig. 4, also see fig. 1 as fig. 1 is similar to fig. 13), and
a second connecting layer disposed on a second end of the first fin structure (see fig. 1 and annotated fig. 13 below), and
a third connecting layer couple to a first end of the second fin structure (see figs. 1 and annotated fig. 13 below);
a first thermal conductive structure (cold source SF, figs. 1 and 13, [0038]) thermally coupled to the first end of the first fin structure (e.g. cold source must thermally couple to the thermocouples so that the cold functions as a cold source and thermocouple functions as converting heat to electricity, or thermoelectric generator as taught by Fornara et al.); and
a second thermally conductive structure (heat source SH, figs. 1 and 13, [0038]) thermally coupled to the first fin structure (the heat source must thermally couple to the thermocouples so that the heat source functions as a heat source and thermocouple functions as converting heat to electricity, or thermoelectric generator as taught by Fornara et al.); 

    PNG
    media_image1.png
    524
    538
    media_image1.png
    Greyscale

Fornara et al. teaches the fin structures are the protruding parts of the semiconductor substrate in the embodiment shown in fig. 3. Fornara et al. does not explicitly teach the isolation layer extends from the substrate up to a partial height of the first fin structure and the second fin structure such that each of the fin structure (RSP or RSN) protrudes and extends from the isolation layer (RIS) and includes a first portion disposed below a top surface of the isolation layer and a second portion continuously connected to the first portion and extending outward from the top surface of the isolation layer in the embodiment shown in fig. 3.
However, Fornara et al. teaches fin structures (e.g. RSP or RSN) having a configuration of protruding from the isolation layer (RIS of silicon dioxide) in the embodiment shown in fig. 15.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the semiconductor device of thermoelectric device of Fornara et al. by having the isolation layer (RIS) extends from the substrate (SB) up to a partial height of the first fin structure and the second fin structure such that each of the fin structure (RSP or RSN) protrudes and extends from the isolation layer (RIS) and includes a first portion disposed below a top surface of the isolation layer and a second portion continuously connected to the first portion and extending outward from the top surface of the isolation layer as taught by Kim et al., because Fornara et al. explicitly suggests having the fin structures (RSP or RSN) protruding from the isolation layer (RIS, see fig. 15 of Fornara et al.) and Kim et al. teaches such configuration would allow multiple isolation materials to be utilized (see first region and second region in figs. 6-8 of Kim et al.) and allow the semiconductor device to be formed in mass production capabilities associated with bulk silicon substrates without resort to the greater expense and 
Modified Fornara et al. teaches all the claimed structural limitations of a thermoelectric device, the fin structures of thermocouples used for thermoelectric generator of Fornara et al. (see title of Fornara et al.) will display the characteristic of being configured to transfer heat from one of the first thermal conductive structure (or heat source SH) to the other thermal conductive structure (or cold source SF) based on a direction of current flow through the first fin structure. See MPEP 2112. It is noted that such characteristic is traditionally known in the art, particularly in view of Applicant’s disclosure (see [0002]).
Regarding claim 3, modified  Fornara et al. discloses a thermoelectric device as in claim 2 above, wherein Fornara et al. discloses a power circuit (see MSE, wires and MTSK in fig. 1), wherein the first connecting layer (e.g. top connecting layer at heat source SH shown in fig. 1) is electrically coupled to a first terminal (or top wire of MTSK as shown in fig. 1) of the power circuit and the third connecting layer (or the second top connecting layer at heat source SH shown in fig. 1) is electrically coupled to a second terminal of the power circuit (or bottom wire of MTSK as shown in fig. 1).
Regarding claim 4, modified Fornara et al. discloses a thermoelectric device as in claim 3 above, wherein Fornara et al. further discloses a first contact structure (e.g. top MSE) coupled between the first terminal and the first connecting layer; and a second contact structure (e.g. bottom MSE) coupled between the second terminal and the third connecting layer (see fig. 1).

Modified Fornara et al. does not explicitly teaches including a support structure coupled to the first thermal conductive structure (SH) to release heat into an air gap formed beneath the first thermal conductive structure in fig. 3.
However, Fornara et al. discloses the end zone (ZX1) including the structure (PM) coupled to a support structure (V, see fig. 4) to provide an air gap underneath the structure (PM, see fig. 4). In other words, the structure (PM) included the end zone (ZX1) corresponds to the first thermal conductive structure (or SH in the end zone ZX1).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric device of modified Fornara et al. by providing a support structure (V) coupled to the first thermal conductive structure including the structure (PM) at the end zone (ZX1), because Fornara et al. explicitly suggests doing so in fig. 4. Modified Fornara et al. discloses all the claimed structural limitations, the support structure of Fornara et al. will display the property of releasing heat into the air gap formed beneath the first thermal conductive structure (PM). MPEP 2112.
Regarding claim 5, modified Fornara et al. discloses a thermoelectric device as in claim 2 above, wherein Fornara et al. discloses the first fin structure (RSP or RSN) is arranged in parallel to the second fin structure (RSP or RSN respectively, see figs. 1, 3, 13 and 15).
Regarding claim 6, modified Fornara et al. discloses a thermoelectric device as in claim 5 above, wherein Fornara et al. discloses the first fin structure is arranged orthogonal to the first connecting layer and the second connecting layer (see annotated fig. 13 above).
Regarding claim 8, modified Fornara et al. discloses a thermoelectric device as in claim 2 above, wherein Fornara et al. discloses the first fin structure (RSP/RSN in figs. 14-15 or (RSN) in fig. 3) has an n-type semiconductor (RSPN1 or RSN) and the second fin structure (RSP2/RSN2 in figs. 14-15 or RSP in fig. 3) has  a p-type semiconductor (RSP2 or RSP), the first and third connecting layer are disposed in series along an axis parallel to the second connecting layer (see annotated fig. 13 above), the second end of the first fin structure (e.g. end connecting to the second connecting layer) and the first end of the second fin structure (e.g. end connecting to the third connecting layer) are opposing ends that are respective coupled between the second thermal conductive structure and the first thermal conductive structure (see annotated fig. 13 above). Fornara et al. discloses a thermoelectric device having all the claimed structural limitations. Therefore, the thermoelectric device of Fornara et al. will have the characteristic of having the direction of current flow through the first fin structure from the first connecting layer to the second connecting layer, the direction of current flow through the second fin structure from the second connecting layer to the third connecting layer as claimed. See MPEP 2112.
Regarding claim 9, modified Fornara et al. discloses a thermoelectric device as in claim 2 above, wherein Fornara et al. has the first fin structure (RSP in figs. 1, 3 and 13) has an p-type semiconductor (RSP or RSP and the second fin structure (RSN in figs. 1, 3 and 13) has  a n-type semiconductor (RSN), the second connecting layer and the third connecting layer are disposed in parallel (see annotated fig. 13 above) and the second end of the first fin structure (e.g. end contacting the second connecting layer layer) and the second end of the second fin structure (e.g. end contacting the second connecting layer) are disposed on opposing ends that are respectively coupled between the second thermal conductive structure and the first thermal conductive structure (see annotated fig. 13 above). Modified Fornara et al. discloses a thermoelectric device 
Regarding claim 10, modified Fornara et al. discloses a thermoelectric device as in claim 2 above, wherein Fornara et al. discloses the first fin structure is the n-type semiconductor (see RSN in fig. 3) and the second fin structure is a p-type semiconductor (see RSP in fig. 3), the second end of the first fin structure (e.g. end contacting the second connecting layer) and the second end of the second fin structure (e.g. end contacting the second connecting layer) are disposed as opposing ends (see annotated fig. 13 above), and the second connecting layer and the third connecting layer are disposed in parallel (see annotated fig. 13 above). Modified Fornara et al. discloses a thermoelectric device having all the claimed structural limitations. Therefore, the thermoelectric device of modified Fornara et al. will have the characteristic of having the direction of current flow through the first fin structure from the first connecting layer to the second connecting layer, and the direction of current flow through the second fin structure from the second connecting layer to the third connecting layer as claimed. See MPEP 2112.
Regarding claim 11, modified Fornara et al. discloses a thermoelectric device as in claim 1 above, wherein Fornara et al. teaches a plurality of fin structures having alternating types of semiconductor structures arranged in series (see figs. 1, 3 and 13), and a plurality of connecting layers disposed on the plurality of fin structures, each of the plurality of connecting layers arranged adjacent to one end of each of the plurality of fin structures (see figs. 1, 3 and 13).
Regarding claim 21, Fornara et al. discloses a thermoelectric device comprising:
a substrate (SB, figs. 1, 3 and 13);
an isolation layer (RIS, figs. 3 and 13) including silicon oxide ([0063], [0095-0096], fig. 13) and disposed on the substrate (SB, see figs. 3 and 13);
a thermocouple (ENS) comprising:
at least one first fin structure (see a fin structure RSP in figs. 1, annotated fig. 13 below and 3) disposed on the substrate to extend in a first direction (e.g. between two connecting layers, see annotated fig. 13 below), surrounded by the isolation layer (RIS, see fig. 3), and formed of only a p-type semiconductor material (see RSP in figs. 1, 3 and annotated fig. 13 below) and having a first and a second end opposed from the first end along the first direction (see fig. 1 or annotated fig. 13 below),
at least one second fin structure (see a fin structure of RSN in figs. 1, 3 annotated fig. 13 below) disposed on the substrate (SB), extending in the first direction, being arranged to space apart from the first fin structure (RSP) and alongside the first fin structure in a second direction, formed of only n-type semiconductor material (see RSN in figs. 1 and 3), and having a first end and a second end opposed from the first end along the first direction (see fig. 1 or annotated fig. 13 below)
a first connecting layer disposed on the first end of the first fin structure (see fig. 1 or annotated fig. 13 below), and
a second connecting layer disposed on the second end of the first fin structure and the first end of the second fin structure (see fig. 1 or 
a third connecting layer couple on the second end of the second fin structure (see fig. 1 or annotated fig. 13 below);
a first thermal conductive structure (cold source SF, figs. 1 and 13, [0038]) thermally coupled to the first end of the first fin structure (e.g. the cold source must thermally couple to the thermocouples so that the cold source functions as a cold source and thermocouple functions as converting heat to electricity, or thermoelectric generator as taught by Fornara et al.); and
a second thermally conductive structure (heat source SH, figs. 1 and 13, [0038]) thermally coupled to the first fin structure (e.g. the heat source must thermally couple to the thermocouples so that the heat source functions as a heat source and thermocouple functions as converting heat to electricity, or thermoelectric generator as taught by Fornara et al.).



    PNG
    media_image1.png
    524
    538
    media_image1.png
    Greyscale

Fornara et al. teaches the fin structures (RSP and RSN) are the protruding parts of the semiconductor substrate in the embodiment shown in fig. 3. Fornara et al. does not explicitly teach the isolation layer (RIS) extends from the substrate up to a partial height of the first fin structure and the second fin structure such that each of the fin structure (RSP or RSN) protrudes and extends from the isolation layer (RIS) and includes a first portion of the first fin structure and the third portion of the second fin structure disposed below a top surface of the isolation layer and a second portion of the second fin structure and the fourth portion of the second fin structure continuously connected to the first portion and the third portion, respectively, and extending outward from the top surface of the isolation layer in the embodiment shown in fig. 3.

Kim et al. teaches forming a semiconductor device having a fin structure to be the protruding part of the semiconductor substrate (100, see figs. 1-8) and configured to protrude from the isolation layer (112) to extend continuously from the semiconductor substrate (100, see fig. 1-8) and surrounded by the isolation layer (112, figs. 3-8), wherein the isolation layer (112) extends from the substrate (100) up to a partial height of the fin structure (or the protruding part of the substrate 100) such that the fin structure (or the protruding part of the substrate)  protrudes and extends from the isolation layer (112) and includes a bottom portion of the fin structure (or the portion of the fin structure below the top surface of the isolation layer 112) disposed below a top surface of the isolation layer and a top portion (or the portion of the fin structure above the top surface of the isolation layer 112) continuously connected to the first portion and extending outward from the top surface of the isolation layer (112, see figs. 3-5 and in second region of figs. 6-8).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the semiconductor device of thermoelectric device of Fornara et al. by having the isolation layer (RIS) extends from the substrate (SB) up to a partial height of the each fin structure such that each of the fin structure (RSP or RSN) protrudes and extends from the isolation layer (RIS) and includes a bottom portion disposed below a top surface of the isolation layer and a top portion continuously connected to the first portion and extending outward from the top surface of the isolation layer as taught by Kim et al., because Fornara et al. explicitly suggests having the fin structures (RSP or RSN) protruding from the isolation layer (RIS, see fig. 
Regarding claim 22, modified Fornara et al. discloses a thermoelectric device as in claim 21 above, wherein Fornara et al. discloses the device comprising a plurality of first fin structures (see RSPn in figs. 1, 3 and 13) and a plurality of second fin structures (see RSNn in figs. 1, 3, and 13), wherein the first the first and second fin structures (RSP and RSN) are arranged parallel to each other along the second direction, the second and third connecting layers are arranged parallel to each other, and the first and second fin structures (RSP and RSN) are alternatingly arranged along the second direction such that each first fin structure is electrically coupled to an adjacent second fin structure (see figs. 1, 3 and annotated fig. 13 above). 

Regarding claim 23, modified Fornara et al. discloses a thermoelectric device as in claim 1 above, wherein both Fornara et al. and Kim et al. disclose a gate dielectric layer (see CS1 layer in fig. 3, [0050], [0067] and [0095] of Fornara et al., and silicon nitride liner 114 in figs. 4-8, [0058-0065] of Kim et al.) is disposed over the first fin structure and the second fin structure  (or protrusions RSP and RSN  in fig. 3 of Fornara et al., or protrusion figs. 4-8 of Kim et al.) and the isolation layer (RIS in Fig. 3 of Fornara et al., and 112 in figs. 4-8 of Kim et al.), wherein Fornara et al. discloses the gate dielectric layer (CS1) includes silicon nitride or  silicon oxide ([0050], [0067], [0095]) and Kim et al. also discloses the gate dielectric layer (114) includes silicon nitride ([0058-0065]).
Fornara et al. teaches including a metallization (or metal tracks) in ENR disposed over the top surface of the fin structures (see fig. 3) and connected to the end zone ([0052-0055]), wherein the connecting layer is disposed and connected to the fin structures at the end zone, or the first and second ends of the fin structures (See figs. 1 and 13). 
Fornara et al. does not explicitly teach a connecting layer is disposed where the gate dielectric layer is not disposed over a top surface of the first fin structure and the second fin structure.  
Kim et al. discloses a metallization (or electrode 120b, fig. 8) is disposed over the top surface of the fin structure (or the protruding part of the substrate) where the gate dielectric layer (114) is not disposed to make connection with the fin structure below (see fig. 8).
It would have been obvious to one skilled in the art at the time the invention was made to have disposed a connecting layer over the top surface of the first fin structure and the second fin structure where the gate dielectric layer is not disposed to connect with the fin structures below as taught by Kim et al., because Fornara et al. suggests disposing the metallization (or metal .   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Fornara et al. (US 2013/0015549) as applied to claim 5 above, in view of Chen et al. (US 2014/0246066)
Regarding claim 7, Fornara et al. discloses a thermoelectric device as in claim 5 above.
Fornara et al. does not explicitly show the first fin structure is arranged non-orthogonal to the first connecting layer and the second connecting layer.
Chen et al. teaches orientating the fin structures (e.g. p and n-type thermoelectric elements 510 in fig. 5, 710 in figs. 7A-B) non-orthogonal to the connecting layers (550 in fig. 5, 750 in figs. 7A-B) based on available space of the thermoelectric device (or the thermoelectric energy harvester) and the system performance requirements to reduce the space available while maximizing surface area of the fin structures (or the thermoelectric elements, [0047-0048]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric device of modified Fornara et al. by arranging (orientating) the fin structures non-orthogonal to the connecting layers to reduce the space available and maximizing surface area of the fin structures based on the available space of the thermoelectric device and performance requirements as taught by Chen et al.
Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fornara et al. (US 2013/0015549) in view of Kim et al. (US 2008/0124893) and further in view of Inbe (US 2003/0057511).
Regarding claim 12, modified Fornara et al. discloses a thermoelectric device as in claim 1 above, wherein Fornara et al. discloses integrating the thermoelectric device within an integrated circuit ([0002], [0017], [0027-0028]).

Inbe teaches integrating the thermoelectric device (8, fig. 1) within an integrated circuit (see fig. 1) such that the integrated circuit includes an operating circuit thermally coupled to a thermal conductive structure (large amount heat producing region 4, and small amount heat production 6), wherein the operating circuit including one or more Fin FETs (see T1 and T2 in figs. 4-5).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric device of Fornara et al. by integrating the thermoelectric device of Fornara et al. with an integrated circuit of operating circuit including one or more Fin FETs as taught by Inbe such that the operating circuit thermally coupled to the second thermal conductive structure (or heat source), because Fornara et al. explicitly suggests integrating the thermoelectric device within an integrated circuit and Inbe teaches such integration would provide a semiconductor device with high cooling effect being manufactured without increasing manufacturing cost (see [0069]).
Regarding claim 13, modified Fornara et al. discloses a thermoelectric device as in claim 12 above, wherein Fornara et al. teaches including a power supply circuit (see electrical energy storage MTSK with wires as shown in fig. 1). 
Fornara et al. teaches using the thermoelectric device as an electric generator (see title of Fornara et al.). Fornara et al. does not explicitly teach using thermoelectric device as a cooler so that the power supply circuit is used to make a current flow through first fin structure to transfer 
Inbe discloses using a power supply circuit (see power supply 10 with wires to the thermoelectric element 8) to inherently make a current flow through the thermoelectric device which comprises the first fin structure (see claim 1) to transfer heat from large amount of heat producing region (4) to small amount of heat producing region (6, see [0035]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have used the thermoelectric device of Fornara et al. as a thermoelectric cooler such that the power supply circuit (or electrical storage MTSK) is used to make a current flow through first fin structure to transfer heat from the second thermal conductive structure producing large amount of heat (or the heat source SH) to the first thermal conductive structure producing small amount of heat (or the cold source) as taught by Inbe, because such use would mount nothing more than an intended use of the thermoelectric device traditionally known in the art. It is noted that Applicant discloses thermoelectric device is traditionally known for use as power generator or cooler (see [0002] of Applicant’s disclosure).
Regarding claims 15-17, as seen in figs. 1 and 13-15, Fornara et al. discloses a thermoelectric device comprising:
a substrate (SB, figs. 1 and 13-15);
an isolation layer (RIS) including silicon oxide ([0095], figs. 13 and 15) and disposed on the substrate (SB, see figs. 13-15);
one power circuit (see electrical energy storage MTSK with wires as shown in fig. 1) coupled to the thermoelectric device (see fig. 1);
a thermoelectric device (ENS) comprising a set of series connected fin structures:
a first fin structure disposed on the substrate (see a RSP fin or RSN fin in figs. 1 and 2, or also see annotated fig. 13 below),
a second fin structure disposed on the substrate (see a RSN fin or a RSP fin in figs. 1 and 3, also see annotated fig. 13 below), 
a first connecting layer disposed on a first end of the first fin structure (see annotated fig. 13 below), and
a second connecting layer disposed on a second end of the first fin structure (see annotated fig. 13 below), and
a third connecting layer couple to a first end of the second fin structure (see annotated fig. 13 below);
a first thermal conductive structure (heat source SH, figs. 1 and 13, [0038]) thermally coupled to the first end of the first fin structure (e.g. the heat source must thermally couple to the thermocouples so that the heat source functions as a heat source and thermocouple functions as converting heat to electricity, or thermoelectric generator as taught by Fornara et al.); and
a second thermally conductive structure (cold source SF, figs. 1 and 13, [0038]) thermally coupled to the first fin structure (the cold source must thermally couple to the thermocouples so that the heat source functions as a heat source and thermocouple functions as converting heat to electricity, or thermoelectric generator as taught by Fornara et al.); 
wherein the one power circuit (MTSK and wires) electrically coupled to the thermoelectric device (see fig. 1);  the isolation layer (CS1/ENR and RIS) 


    PNG
    media_image2.png
    608
    791
    media_image2.png
    Greyscale


Fornara et al. teaches the thermoelectric device is used a thermoelectric generator (see title). Therefore the thermoelectric device is configured to transfer heat between the opposing thermal conductive structures (SH and SF) through the set of series connected fin structures based on a direction of current flow through the set of series connected fin structure, and the one power circuit is configured to adjust a current flow for energy recycle or power generation. It is 
Fornara et al. teaches the fin structures are the protruding parts of the semiconductor substrate in the embodiment shown in fig. 3. Fornara et al. does not explicitly teach the isolation layer extends from the substrate up to a partial height of the first fin structure and the second fin structure such that each of the fin structure (RSP or RSN) protrudes and extends from the isolation layer (RIS) and includes a first portion disposed below a top surface of the isolation layer and a second portion continuously connected to the first portion and extending outward from the top surface of the isolation layer in the embodiment shown in fig. 3.
However, Fornara et al. teaches fin structures (e.g. RSP or RSN) having a configuration of protruding from the isolation layer (RIS of silicon dioxide) in the embodiment shown in fig. 15.
Kim et al. teaches forming a semiconductor device having a fin structure to be the protruding part of the semiconductor substrate (100, see figs. 1-8) and configured to protrude from the isolation layer (112) to extend continuously from the semiconductor substrate (100, see fig. 1-8) and surrounded by the isolation layer (112, figs. 3-8), wherein the isolation layer (112) extends from the substrate (100) up to a partial height of the fin structure (or the protruding part of the substrate 100) such that the fin structure (or the protruding part of the substrate)  protrudes and extends from the isolation layer (112) and includes a first portion (or the portion of the fin structure below the top surface of the isolation layer 112) disposed below a top surface of the isolation layer and a second portion (or the portion of the fin structure above the top surface of the isolation layer 112) continuously connected to the first portion and extending outward from the top surface of the isolation layer (112, see figs. 3-5 and in second region of figs. 6-8).

Modified Fornara et al. teaches all the claimed structural limitations of a thermoelectric device, the fin structures of thermocouples used for thermoelectric generator of Fornara et al. (see title of Fornara et al.) will display the characteristic of being configured to transfer heat from one of the first thermal conductive structure (or heat source SH) to the other thermal conductive structure (or cold source SF) based on a direction of current flow through the first fin structure. See MPEP 2112. It is noted that such characteristic is traditionally known in the art, particularly in view of Applicant’s disclosure (see [0002]).

Fornara et al. discloses integrating the thermoelectric device within an integrated circuit ([0002], [0017], [0027-0028]).
Fornara et al. does not explicitly teach including an active circuit on the substrate and including one or more Fin FETs.
Inbe teaches including an active circuit on the substrate and including one or more Fin FETs (see T1 and T2 in figs. 4-5) along with a thermoelectric device (see figs. 3-5).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric device of Fornara et al. by integrating the thermoelectric device of Fornara et al. with an active circuit including one or more Fin FETs as taught by Inbe, because Fornara et al. explicitly suggests integrating the thermoelectric device within an integrated circuit and Inbe teaches such integration would provide a semiconductor device (e.g. integrated circuit)  comprising the thermoelectric device and the active circuit to be manufactured without increasing manufacturing cost (see [0069]).
Modified Fornara et al. discloses all the structural limitations of the claimed thermoelectric device, therefore the thermoelectric device of modified Fornara et al. will display the characteristic of having the direction of current flow through the first fin structure from the first connecting layer to the second connecting layer and the direction of current flow through the second fin structure from the second connecting layer to the third connecting layer as claimed. See MPEP 2112.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Fornara et al. (US 2013/0015549) as applied to claim 16 above, and further in view of Takahashi (US 2009/0126771) and Chen et al. (US 2014/0246066).
Regarding claim 18, modified Fornara et al. discloses a semiconductor device as in claim 16 above.
Modified Fornara et al. does not teach both the first and second fin structures formed of either only n-type or only p-type semiconductor and the (first, second and third) connecting layers are disposed in parallel with another slanted angle.
Takahashi teaches a metal-semiconductor junction thermoelectric material having the configuration that all the fin structures (30) having the same type ([0062] and fig. 17) and the connecting layers (44) are disposed in parallel with another slanted angle (see fig. 17).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric device of modified Fornara et al. by using the thermoelectric element of metal-semiconductor junction such that both first and second fin structures to be the same type semiconductor, n-type or p-type and the connecting layers (or metal) are disposed in parallel with another slanted angle as taught by Takahashi, because such modification would involve nothing more than use of known type thermoelectric element for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Fornara et al. does not explicitly show the first fin structures are disposed in parallel with a slanted angle. 
Chen et al. teaches orientating the fin structures (e.g. p or n-type thermoelectric elements 510 in fig. 5, 710 in figs. 7A-B) are arranged in parallel with a slanted angle based on available 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric device of modified Fornara et al. by arranging (orientating) the fin structures (or the semiconductors of p-type only or n-type only) in parallel with a slanted angle to reduce the space available and maximizing surface area of the fin structures based on the available space of the thermoelectric device and performance requirements as taught by Chen et al.
Modified Fornara et al. discloses all the structural limitations of the claimed thermoelectric device, therefore the thermoelectric device of modified Fornara et al. will display the characteristic of having the direction of current flow from the first connecting layer to the third connecting layer through the second connecting layer and the direction of current flow from the third connecting layer to the first connecting layer through the second connecting layer as claimed. See MPEP 2112.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-18 and 21-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1756



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726